Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply filed on 1/3/22 is acknowledged.  Claim 2 was canceled.  Claims 1 and 3-20 are pending and are under examination. 
Response to Reply
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal structure (claims 1 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With regard to claims 1 and 18, because the flow resistor portions 122 are initially claimed, it is unclear what the “internal structure” is referring to in fig. 4A of applicant’s drawings.

In light of applicant’s claim amendments, the prior rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, and new rejections follow.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 rejected because “an internal structure” is unclear in light of the specification, specifically fig. 4A of applicant’s drawings.  Because the flow resistor portions 122 are already claimed, it is unclear what the “internal structure” is referring to.  For examination purposes, in light of e.g., [0071] of applicant’s published application, the Office will interpret the claimed internal structure as recessed structures such as cavities or grooves. 
Claims 1 and 18 are rejected because “wherein each of the flow resistor portions . . . resulting in a hydraulic resistance that is distinct among the flow resistor portions” is unclear.  In light of e.g., [0055], is applicant claiming that each resistor portion comprises a distinct internal structure, thus each flow resistor portion has a distinct hydraulic resistance? The Office recommends amending the claim language in claims 1 and 18 to recite, e.g., “wherein each of the flow resistor portions comprises a distinct structural characteristic resulting in each of the resistor portions having a distinct hydraulic resistance”. 

Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: an electrode with regard to the “gate flow” because e.g., [0024] et seq. recites, “the valves further include, each, an electrode extending across the flow path so as to at least partly overlap with a respective liquid-pinning trench. Such valves (also referred to as electrogates in this document) allow an efficient, reliable, and easy-to-implement flow control mechanism, relying on simple geometrical pinning and electrode structures, which can easily be fabricated.”  Is the electrode in combination with the valve perform the claimed function of determining “a combined hydraulic resistance of the resistor structure by selecting which ones of the flow resistor portions contribute to an output flowrate from the output channel.”  
Claim 15 is rejected because it is dependent on canceled claim 2.  For examination purposes, the Office will interpret claim 15 to depend on claim 1. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al. (“Gervais,” Toward one-step point-of-care immunodiagnostics using capillary-driven microfluidics and PDMS substrates, 2009, previously cited) in view of Autebert et al. (“Autebert,” US Pub. No. 2017/0100717, previously cited) and Delamarche et al. (“Delamarche ‘240,” US Pub. No. 2017/0120240, previously cited).
As to claims 1 and 18, Gervais discloses a microfluidic chip comprising: a surface with microfluidic structures formed thereon (e.g., fig. 1, p. 3331), the structures forming: > 2 (see e.g., fig. 1 and 2); and wherein the chip further includes at least N-1 actuatable valves arranged in respective ones of the auxiliary channels (e.g., delay valves) (see e.g., p. 3334).
With regard to claims 1 and 18, Gervais does not specifically disclose resistor portions connected in parallel.  Autebert discloses in fig. 10, flow resistors connected in parallel.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the flow resistors to be in parallel because Gervais recognizes that the flow resistor is a convenient feature which can be changed at will to modify the hydraulic resistance of the entire microfluidic chip (e.g., p. 3334 of Gervais). 
With regard to claims 1 and 18, while Gervais discloses that each resistor portion comprises an internal structure, such as a groove that is 180 um deep on p. 3334, Gervais does not specifically disclose that each flow resistor portion is distinct and has a distinct flow resistance.  Gervais does disclose on e.g., p. 3334 that “the width, length and repeat number of curves can be varied to change the hydraulic resistance of the flow resistors”.  It would have been obvious to one having ordinary skill in the art to 
With regard to claims 1 and 18, Gervais does not specifically disclose a gate flow across a respective flow resistor portion . . . by selecting which ones of the flow resistor portions contribute to an output flowrate from the output channel.  Delamarche ‘240 discloses in e.g., [0009], a microchannel comprises a pair of electrodes, and a liquid flow path defined between the electrodes (“gate flow”), wherein each of the electrodes extends along the flow path and parallel to a direction of a liquid filling the microchannel, in operation, and an electrical circuitry connected to each of the electrodes and configured to continuously measure, via the electrodes, a capacitance of the electrodes being wet by a liquid continuously filling the flow path, as a function of time, in operation.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include electrodes because it would be desirable to perform measurements on liquids in the chip, such as microfluidics for point-of-care diagnostics, as well as related systems and flow monitoring methods (e.g., [0001] of Delamarche ‘240).  Thus, because the recitation cited above regarding the actuatable valves is considered an intended use recitation, and the combination of Gervais, Autebert, and Delamarche ‘240 disclose the claimed structural features in the cited recitation, the combination of Gervais, Autebert, and Delamarche ‘240 properly read on the intended use recitation.  
As to claims 8, 9, and 17, see figs. 1 and 2 of Gervais.

As to claim 11, see e.g., [0034] et seq. of Delamarche ‘240.  For motivation statement, see above. 
As to claims 12 and 13, while the combination of Gervais, Autebert and Delamarche ‘240 disclose the structural limitations of the claimed invention, the references do not specifically disclose the claimed shapes of the claimed invention (e.g., curvature or curvilinear profile).  However, matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a curvature or curvilinear profile because such a modification would be within the general skill of a worker in the art to select a particular shape on the basis of its suitability for the intended use as a matter of obvious design choice. 
As to claim 14, see p. 3333 et seq. of Gervais.
As to claim 15, see p. 3333 et seq. of Gervais. 
As to claims 16, 19, and 20, see p. 3332 et seq. of Gervais.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais in view of Autebert and Delamarche ‘240, as applied to claim 1 above, and further in view of Delamarche et al. (“Delamarche ‘578,” US Pub. No. 2013/0337578).
See Gervais, Autebert and Delamarche ‘240 above.

As to claim 4, see e.g., col. 1 of p. 3334 of Gervais.
As to claim 5, Gervais does not specifically disclose valves on opposite sides of the resistor portions.  Delamarche ‘578 discloses in e.g., [0065], delay valves could be provided at all locations where air bubbles could form (e.g., at secondary junctions J.sub.2, i.e., on the outlet side where liquid streams merge). In this respect, a valve preferably consists of two quarter-circle channels merging with an exit path having a width that is roughly double than that of the quarter-circle structures. Broadly, if a liquid comes from only one side in a single quarter-circle, it cannot proceed to the exit path but waits for liquid from the other quarter-circle. When liquids merge from both sides, filling proceeds toward the exit path. Such valves can further be added on top of each other.  It would have been obvious to one having ordinary skill in the art, before the 
As to claims 6 and 7, see p. 3332 et seq. of Gervais. 
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on p. 9, “that a capillary-driven microfluidic chip having a defined path is not the same as “wherein the hydraulic resistor structure comprises N flow resistor portions connected in parallel between the input channel and the output channel via the auxiliary channels, where N > 2,” “wherein each of the flow resistor portions comprises an internal structure resulting in a hydraulic resistance that is distinct among the flow resistor portions,” and “wherein the chip further includes at least N — 1 actuatable valves arranged in respective ones of the auxiliary channels that each, upon actuation, gate flow across a respective flow resistor portion, whereby an actuation state of the actuatable valves determines a combined hydraulic resistance of the resistor structure by selecting which ones of the flow resistor portions contribute to an output flowrate from the output channel,” as currently recited, the Office respectfully disagrees.  Because the combination of Gervais, Autebert and Delamarche ‘240 discloses the claimed structural features (see modified rejection above), which are capable of performing the claimed functions, the obviousness rejections over Gervais, Autebert and Delamarche ‘240 is proper. 
In response to applicant's argument on p. 10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  With the term, programmable, this term is not recited in the pending claims.  While the claims recite the terms, resistor and array, these terms are not recited together as e.g, “resistor array.”  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


3/10/2022